UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1734



SAMUEL ADEREMI AWOYINKA,

                                                          Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-720-650)


Submitted:   September 21, 2007        Decided:     November 14, 2007


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph M. Kum, AMITY, KUM & SULEMAN, P.A., Greenbelt, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Daniel E. Goldman, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel Aderemi Awoyinka, a native and citizen of Nigeria,

petitions for review of a decision of the Board of Immigration

Appeals    (“Board”)   affirming    the    immigration    judge’s     order   of

removal.    Because the Board affirmed the immigration judge’s order

without opinion, we treat the immigration judge’s reasoning as the

final agency determination.        8 C.F.R. § 1003.1(e)(4) (2007); Haoua

v. Gonzales, 472 F.3d 227, 231 (4th Cir. 2007).

            Awoyinka contends that the immigration judge should have

granted him an adjustment of status because a visa petition for

alien worker had been granted to his employer.                     However, the

petition was subsequently revoked.          To be eligible for adjustment

of status based on employment under 8 U.S.C.A. § 1255 (West 2005 &

Supp. 2007), an alien must apply for adjustment, be eligible to

receive    an   immigrant   visa,    and    a   visa   must   be    immediately

available.      Perez-Vargas v. Gonzales, 478 F.3d 191, 192 (4th Cir.

2007).    It is uncontroverted that here, a visa is not immediately

available. Therefore, the immigration judge did not err in denying

Awoyinka adjustment of status.

            Awoyinka also asserts that the immigration judge erred in

denying his final motion for a continuance.            An immigration judge

“may grant a continuance for good cause shown.”           8 C.F.R. § 1003.29

(2007).    We review the denial of a motion for a continuance for

abuse of discretion.        Lendo v. Gonzales, 493 F.3d 439, 441 (4th


                                    - 2 -
Cir. 2007); Onyeme v. INS, 146 F.3d 227, 231 (4th Cir. 1998).                 We

“must uphold the immigration judge’s denial of a continuance

‘unless it was made without a rational explanation, it inexplicably

departed   from     established      policies,      or   it   rested    on    an

impermissible     basis,   e.g.,    invidious     discrimination    against   a

particular race or group.’”               Lendo, 493 F.3d at 441 (quoting

Onyeme, 146 F.3d at 231).

           Here, the immigration judge granted a continuance of five

months in order to allow Awoyinka to seek reconsideration of the

denial of the visa petition.         When the immigration judge found no

progress on that issue at the next hearing, he concluded that

Awoyinka was ineligible for relief from removal, denied voluntary

departure, and ordered Awoyinka removed.            (JA 10-14).    Because the

immigration judge gave a rational explanation for his denial of a

continuance, and did not rest his decision on an impermissible

basis, this claim entitles Awoyinka to no relief.

           Accordingly,     we     deny    the   petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                              PETITION DENIED




                                     - 3 -